Title: To Thomas Jefferson from William Hay, 26 April 1787
From: Hay, William
To: Jefferson, Thomas



Sir
Richmond Apl. 26th. 1787

Doctr. Currie our mutual Friend, has been so obliging as to give up to me the new Edition of the Encyclopédie Méthodique of Paris, for which I am to furnish him such standard Books in the English Language, to its Value, as he shall approve of. I have therefore to request you to forward to me the remaining Part of that excellent Work, so soon as the Editors complete it.—The very small Portion of Time, which a Man of Business in this Country, can devote to literary Pursuits, has only enabled me to satisfy my Curiosity, but from what I have read, and from the pleasing Prospect I have of soon being free from the Bustle of active Business, I promise myself much Happiness and Improvement in the perusal of so various and complete a System of the Arts and Sciences. I am also indebted to Doctr. Currie for several Valuable Essays on Air, which you was so obliging as to forward to him. I have read that of M. Sigaud de la Fond on fixed Air, and am extreemly pleased with his accurate Experiments and useful Reflections thereon. The Want of the Apparatus that is necessary to make Experiments in the various Branches of Natural Philosophy Deprives me of that Delight which is derived from a critical Examination of the works of Nature. For the present therefore I must be satisfyed to read the Experiments of others more happily circumstanced than myself.
Your Native Country exibits at present a very gloomy Picture, the most striking Traits of which are a Degeneracy of Manners and an unequal and slow Administration of Justice. The People are greatly in Debt, and the Cry is, Paper Money; Punctuality is gone, and all Faith and Credit in Individuals are lost.—The Prudent  Measures of last Assembly respecting Paper Money and the public Securities, gained them immortal Honour, and had their other Proceedings been dictated by the same wisdom we should ere this Moment have heartily begun a Series of Reformation. The Means, which, since the Peace, have fostered Luxury and Extravagance, are now withheld from the Bulk of the People, the Staple Commodity of the Country is fallen, and Goods are now and will be more and more scarce. Necessity therefore will teach us Frugality and Temperance. Indeed the Culture of Cotton, Flax and Hemp is taken up again, and as if awoke from a Dream, the People wonder how they could lay asside manufacturing the coarse Articles which their Families stood in need of, and of which Experience during the war, taught them the Advantages. Farming and Gardning are more general and the Culture of Grapes is now become fashionable. The Farmer however has seen with Sorrow his Crops of small grain, particularly the wheat and frequently the Corn almost totally destroyed, for some years past, by a pernicious Insect. The Damage is done, while it is yet in its first Stage of Existence; the little Enemy dwells in safety between the outer Leaves which cover the Joints, and the Stalk. In this State they appear not unlike a young Bed Bug and smell exactly as they do, they differ in Colour only by a duskish black Streak across the Neck; when they have acquired wings, they are all over of that dusky Colour, except a very large one which you will find now and then of the same Colour of the Young Brood, whether Male or Female I have not been able to determine. No Remedy has been found out for them. Their Progress is from South to North, and such Havock have they made, that Many Farmers have been obliged to leave off the Culture of wheat, and by that Means, they have left their Farms. The same Bug is known to the Northward and is there denominated the Hessian Fly.
I fear I have intruded too much on your Time, and therefore beg Leave to conclude by recommending to you the Bearer Mr. John Ammonett; he is an honest unsuspicious young Man, and will be obliged to you for your Assistance in the prosecution of a Claim he has in France in Right of his Father who was a Hugenot.
I have the Honour to be very respectfully Sir your most Obt. Sert.,

Wm. Hay


Doctr. Currie wishes in Case an Exchange coulde be made, to have the Dictionary of the Arts & Sciences in English which you esteem the best and the Balance in approved Histories in the English  Language. He does not write himself, and requested I would intimate the above to you.
Wm. Hay

